G-uerry, J.
The Supreme Court having decided in this ease, on certiorari, that “Under the evidence in this case, the Department of Industrial Relations was authorized to find that the daily employment began at the mill of the employer, although the employee was expected to ride free on the truck of a third person to the place of actual work in the woods about twenty miles away. The employee was killed by falling from the truck while en route to the woods; and under the proved circumstances, it was a fair deduction that his injury and death arose out of and in the course of his employment” (Cooper v. Lumbermen’s Mutual Casualty Co., 179 Ga. 256, 175 S. E. 577), the original judgment rendered by this court (47 Ga. App. 284, 170 S. E. 384), reversing the judgment of the superior court affirming the finding of the Department of Industrial Relations, is hereby vacated, and a judgment of affirmance rendered instead.

Judgment affirmed.


Broyles, C. J., and MacIntyre, J., concur.